UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7601


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

MICHAEL MAJORS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:09-cr-00192-JCC-1)


Submitted:   January 22, 2013               Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Majors, Appellant Pro Se.  Dennis Michael Fitzpatrick,
OFFICE OF THE UNITED STATES ATTORNEY, Lawrence Joseph Leiser,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Majors    appeals          the   district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

in his sentence based on Amendment 750 to the U.S. Sentencing

Guidelines Manual (2010).               We conclude that the district court

properly determined that Majors was ineligible for a sentence

reduction because the sentencing range for his crack cocaine

offense    was    determined      by    the       applicable     statutory    mandatory

minimum, not a calculation of the drug quantity attributable to

Majors, and thus was not impacted by Amendment 750.                          See United

States    v.     Munn,     595   F.3d    183,       187   (4th    Cir.   2010)    (“[A]

defendant who was convicted of a crack offense but sentenced

pursuant to a mandatory statutory minimum sentence is ineligible

for a reduction under § 3582(c)(2).”).                     Accordingly, we affirm

the district court’s order.               See United States v. Majors, No.

1:09-cr-00192-JCC-1 (E.D. Va. Sept. 5, 2012).                       We grant Majors’

motion to seal the exhibit he submitted in conjunction with his

informal       appellate     brief.       We       dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                               AFFIRMED




                                              2